UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7547


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAVIER MALDONADO,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:10-cr-00191-JCC-3)


Submitted: March 13, 2018                                         Decided: March 16, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Javier Maldonado, Appellant Pro Se. Karen Ledbetter Taylor, Assistant United States
Attorney, Sean James Wright, Special Assistant United States Attorney, Dennis Michael
Fitzpatrick, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Javier Maldonado appeals the district court’s order denying his motion to compel.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Maldonado, No. 1:10-cr-00191-JCC-

3 (E.D. Va. Sept. 21, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           2